Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 26, 2016

                                       No. 04-16-00039-CV

                          MOMENTUM CAPITAL FUNDING, LLC,
                                    Appellant

                                                  v.

             Keith DILL, D&K Energy Services, LLC and DK Manufacturing, LLC,
                                       Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-18711
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        This is an accelerated appeal from a trial court’s order granting a temporary injunction.
Appellees’ brief was due April 20, 2016. Neither the brief nor a motion for extension of time
was filed.

        We therefore ORDER appellees to file their appellees’ brief and a written response
reasonably explaining their failure to timely file the brief in this court on or before May 6, 2016.
If appellees fail to file a brief and the written response by the date ordered, we will order the case
submitted without an appellees’ brief.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court